        Case 2:14-cv-02949-MCE-AC Document 56 Filed 07/21/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                                )   Case: 2:14‐CV‐02949 MCE AC
                                                   )
12                                                 )   [PROPOSED] ORDER ON REQUEST TO
               Plaintiff,
                                                   )   VACATE DEBTOR EXAM
13                                                 )
       v.
                                                   )
14                                                 )   Date:         7/21/2021
     Bourbon Properties, LLC, et al.,              )   Time:         10:00 a.m.
15                                                 )   Courtroom:   26
               Defendants.                         )
16                                                 )
17
                                                   )
                                                   )
18                                                     ORDER

19           Having read the foregoing Request and good cause appearing therefore, it is hereby

20           ordered that the Judgment Debtor Exam for Karen Anthony Colangelo, Manager

21           Bourbon Properties, LLC., scheduled for July 21, 2021 is vacated.

22
23           Dated: July 21, 2021

24
25
26
27
28

     Order
